Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Cancelled claim 19-39.


Allowable Subject Matter
Claim 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 05/03/2021 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
an electrical floating portion in the portion of the common semiconductor layer between the first source/drain region and the second source/drain region, a charge state of the electrical floating portion being adapted to adjust a threshold voltage and a channel conductance of the memory cell transistor, wherein the plurality of memory cell transistors connected in series with each other along the common semiconductor layer provide a memory string wherein the electrical floating portion is a semiconductor 

Claim 10 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
an electrical floating portion which is defined in the portion of the common semiconductor layer between the first source/drain region and the second source/drain region and adjusts at least one of a threshold voltage of the memory cell transistor and a conductance of the a channel according to a charged state of the electrical floating portion, wherein the electrical floating portion is a semiconductor layer region which is a part of the common semiconductor layer, and wherein the semiconductor memory device is configured to perform a refresh operation to refresh the charge state of the electrical floating portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824